         Case 1:18-cr-00526-AJN Document 289 Filed 04/20/20 Page 1 of 1


                                                                                                     4/20/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     18-cr-526 (AJN)
  Richard Martinez,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       Defendant’s application for bail pending sentencing is GRANTED on consent. See Dkt.

Nos. 286, 287. In particular, the Court determines that, in light of Defendant’s health issues and

the dire circumstances presented by COVID-19, exceptional reasons exist to grant Defendant

temporary release on bail pursuant to 18 U.S.C. § 3145(c). See 18 U.S.C. § 3145(c).

       Accordingly, Defendant shall be RELEASED immediately. The parties shall meet and

confer with one another and with Pretrial Services and propose conditions of release by April 21,

2020 at 5 p.m.

       SO ORDERED.


Dated: April 20, 2020                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
